Case: 18-40873      Document: 00515267024         Page: 1    Date Filed: 01/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-40873                        January 10, 2020
                                  Summary Calender
                                                                          Lyle W. Cayce
                                                                               Clerk
Consolidated with: 19-40002

PHILLIP DAVID HASKETT,

              Plaintiff - Appellant

v.

UNKNOWN CLIENTS #1-#9; JON DOUGHS #1-#9; SCOTT BECKMEN;
JEFFEREY CROOK; DANIEL CHERKASSKY, Individually, doing business
as Orange Energy Consultants, L.L.P.,

              Defendants - Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:14-CV-348


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Phillip David Haskett, a landman who is proceeding in forma pauperis,
moves this court for a trial transcript at government expense to support his
appeal from a judgment dismissing his Age Discrimination in Employment Act
claims, in accordance with the jury’s verdict. On appeal, Haskett contends


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40873     Document: 00515267024      Page: 2   Date Filed: 01/10/2020



                                No. 18-40873 c/w
                                 No. 19-40002

that: (1) the district court erred in requiring him to take the deposition of the
three named defendants in the Dallas-Fort Worth area; (2) the district court
erred in failing to dismiss one of the jurors; (3) the district court erred in
submitting the question of whether Haskett was an independent contractor to
the jury and in instructing the jury on the law to be applied; (4) the district
court erred in excluding from evidence several of Haskett’s evidentiary
submissions and by admitting into evidence various evidentiary submissions
proffered by defendants; (5) the district court should have allowed Haskett to
testify as a landman expert; (6) the district court erred in granting motions to
quash filed by two non-party witnesses, and (7) the jury failed to properly
deliberate or consider the evidence presented at trial.
      To obtain a transcript at government expense, Haskett must satisfy the
requirements of 28 U.S.C. § 753(f). See Harvey v. Andrist, 754 F.2d 569, 571
(5th Cir. 1985). Section 753(f) provides that the United States shall pay the
fees for transcripts furnished in civil proceedings to persons permitted to
appeal in forma pauperis if the trial judge or a circuit judge certifies that the
appeal is not frivolous but presents a substantial question. See 28 U.S.C.
§ 753(f). The moving party must also establish that the transcript is necessary
for proper disposition of the appeal. Harvey, 754 F.2d at 571.
      Because, before the district court, Haskett stated as the basis for this
appeal only that “he was never allowed to obtain full and fulsome discovery on
all issues,” the district court concluded that Haskett was entitled to only
transcripts from hearings regarding the parties’ discovery disputes.           We
conclude the same. Haskett has failed to allege a particularized need for the
jury trial transcript or show that his appeal, with respect to the district court’s
trial rulings, is non-frivolous. Accordingly, his motion is denied. See 28 U.S.C.
§ 753(f); Harvey, 754 F.2d at 571. Further, upon consideration of Haskett’s
                                        2
     Case: 18-40873     Document: 00515267024      Page: 3    Date Filed: 01/10/2020



                                 No. 18-40873 c/w
                                  No. 19-40002

arguments, we can discern no abuse of discretion in either the district court’s
evidentiary rulings or jury charge. U.S. Bank Nat’l Ass’n v. Verizon Commc’ns,
Inc., 761 F.3d 409, 430 (5th Cir. 2014) (“This court reviews evidentiary rulings
for abuse of discretion.”); Nat’l Hispanic Circus, Inc. v. Rex Trucking, Inc., 414
F.3d 546, 550 (5th Cir. 2005) (noting that we review a district court’s jury
instructions for abuse of discretion). Nor does Haskett adequately brief his
arguments regarding the district court’s failure to dismiss a juror or the jury’s
alleged failure to properly deliberate. Fed. R. App. P. 28(a)(8) (an appellant’s
brief “must contain . . . appellant’s contentions and the reason for them, with
citations to the authorities and parts of the record on which the appellant
relies”). Thus, we deem those issues waived. See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993).
       With respect to the district court’s discovery rulings, we also affirm.
District courts have broad discretion in controlling discovery. See Salter v.
Upjohn Co., 593 F.2d 649, 651 (5th Cir. 1979). And although Federal Rule of
Civil Procedure 45(c) allows the deposition of a party to be noticed anywhere
in the state in which that party resides, the general presumption is that,
absent extraordinary circumstances, the deposition will take place in the same
city as his residence or place of employment. See id. at 651–52. Thus, the
district court did not abuse its discretion when it required Haskett to take the
deposition of the defendants in the city in which they work and reside. Nor did
the district court abuse its discretion when it quashed the subpoenas of the two
third party witnesses who were given only one business day’s notice of their
need to testify at trial. See Fed. R. Civ. P. 45(d)(3)(A) (“[T]he district court . . .
must quash or modify a subpoena that fails to allow a reasonable time to
comply. . . .”).
                                  MOTION DENIED; JUDGMENT AFFIRMED.
                                          3